I114th CONGRESS2d SessionH. R. 6006IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Ms. Bass (for herself, Mr. Capuano, Ms. Lee, Mr. Cicilline, Ms. Kelly of Illinois, Mr. Conyers, Ms. Moore, Ms. Plaskett, Mr. Ellison, Mrs. Watson Coleman, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a pilot program to provide fellowships to certain former Sudanese refugees, known as the Lost Boys and Lost Girls of Sudan, to assist in reconstruction efforts in South Sudan. 
1.Short titleThis Act may be cited as the Lost Boys and Girls Rebuilding Infrastructure to Sustain Enduring Peace in South Sudan Act or the Lost Boys and Girls RISE Act. 2.FindingsCongress finds the following: 
(1)The 21-year civil war between the North and the South in Sudan, which ended with the signing of the Comprehensive Peace Agreement on January 9, 2005, caused many Sudanese people to flee their homes to seek refuge elsewhere in Sudan, in neighboring countries, and in the United States. (2)During the civil war, government troops burned villages in southern Sudan, killed the adults, and enslaved both women and girls. Among the refugees from the conflict was a group of at least 20,000 children, aged 5 to 17 years, who were homeless orphans as a result of the war. 
(3)The children suffered tremendous hardships during their flight, enduring attacks not only from the army and marauding bandits but also from lions and hyenas. Many others died from starvation or thirst. (4)A few years after the children arrived at the Panyindo refugee camp in Ethiopia, armed soldiers forced them to leave the camp by crossing the swollen Gilo River, and at least 1,000 children either drowned or were eaten by crocodiles while they crossed. The children then began their journey to a refugee camp in Kenya. 
(5)In 1999, the United Nations High Commissioner for Refugees determined that repatriation was no longer an option for these children. Approximately 3,800 of the 20,000 children were granted priority resettlement status in the United States, with minors placed in foster homes and those over 18 resettled as adults throughout the United States with assistance from the Department of Health and Human Services. (6)The story of these children, known as the Lost Boys and Lost Girls of Sudan, has been documented in a number of books and films in the United States. 
(7)The Lost Boys and Lost Girls of Sudan have acquired a reputation for being a resilient and highly motivated group of individuals, with many of them gaining employment and pursuing higher education simultaneously. (8)Many of the Lost Boys and Lost Girls of Sudan have publically expressed interest in returning to their homeland to contribute to reconstruction efforts. 
(9)South Sudan is currently engulfed in a new civil war and faces a humanitarian catastrophe and an upsurge of violence between ethnic groups. Many of the Lost Boys and Lost Girls have gained experience, education, and skills in the United States, and want to return to South Sudan to assist in efforts to rebuild the infrastructure of the country. 3.Pilot program to assist reconstruction efforts in the Republic of South Sudan (a)Pilot program (1)In generalThe Administrator of the United States Agency for International Development (in this Act referred to as the Administrator) shall establish a pilot program to provide fellowships to up to 500 eligible individuals to assist in developing agricultural, business development, educational, medical, technological, or transportation infrastructure in South Sudan.  
(2)Duration 
(A)In generalThe pilot program established under paragraph (1) shall begin on the date on which the Administrator determines that the condition specified under subparagraph (B) is satisfied and shall terminate on the date that is three years after the date of such determination. (B)Conditions specifiedThe pilot program may begin after the Secretary of State determines that it is safe for United States citizens, especially citizens of Sudanese or South Sudanese descent, to travel to South Sudan and lifts the general travel warning for South Sudan. 
(3)Administrator and staffThe Administrator shall detail not fewer than two full-time employees of the Agency to conduct the following: (A)Identifying and recruiting individuals who would be eligible, pursuant to subsection (b), to participate in the pilot program. 
(B)Evaluating applications submitted by individuals to participate in the pilot program. (C)Approving methods proposed by individuals participating in the pilot program to provide assistance in accordance with paragraph (1). 
(D)Preparing orientation and debriefing materials, regarding South Sudan and the nature of the assistance provided through the pilot program, to be given to individuals participating in the pilot program not later than one week before and one week after such participation, respectively. (E)Assisting individuals participating in the pilot program to locate adequate housing in South Sudan for the duration of their participation. 
(F)Distributing to individuals participating in the pilot program any amounts awarded under subsection (c).  (b)EligibilityAn individual shall be eligible to participate in the pilot program if the individual— 
(1)is a citizen of the United States; (2)was admitted to the United States as a refugee under section 207 of the Immigration Nationality Act (8 U.S.C. 1157) from a refugee camp in Africa and identified by the Secretary of State under the worldwide refugee application processing priority system as Priority-2 (P–2); and  
(3)commits to participating in the pilot program for a period of not less than one year and not more than three years. (c)Award amountThe Administrator may make available to each individual participating in the pilot program, on a first-come, first-served basis— 
(1)any amount necessary to cover the round-trip travel of such individual between the United States and South Sudan; (2)not more than $300 per month, to cover lodging and living expenses for the duration of the participation of such individual; 
(3)not more than $25,000, over the duration of such participation, toward the repayment of any Federal student loan of such individual that is made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or any other loan made, insured, or guaranteed by the Federal Government to such individual for enrollment in an institution of higher education, as defined in section 102 of such Act (20 U.S.C. 1002); (4)any amount necessary to cover costs incurred during such participation due to an emergency or under exigent circumstances; and 
(5)such other costs that the Administrator may determine to be appropriate and associated with participation in the pilot program. (d)Sense of CongressIt is the sense of Congress that, in carrying out the pilot program, the Administrator should— 
(1)consult with the members of the Lost Boys and Lost Girls of Sudan community in the United States, for purposes of identifying potentially eligible individuals and notifying such individuals about the pilot program; and (2)consider for participation in the pilot program individuals who are recommended to the Administrator by a Member of Congress. 
(e)Report and Evaluation 
(1)ReportNot later than six months after the date of the termination of the pilot program, the Administrator shall submit to the appropriate congressional committees a report summarizing the results of the pilot program and making recommendations for changes. (2)Evaluation by Inspector GeneralNot later than six months after the date of the enactment of this Act and annually thereafter until the date of the termination of the pilot program, the Inspector General of the United States Agency for International Development shall submit to the appropriate congressional committees a report evaluating the pilot program. 
(3)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.  